—In a proceeding pursuant to the Uniform Support of Dependents Law (Domestic Relations Law art 3-A), the father appeals from an order of the Family Court, Suffolk County (Dunn, J.), entered November 19, 1996, which denied his objections to an order of the same *289court (Ekadis, H.E.), entered June 4, 1996, which, after a hearing, directed him to pay weekly child support in the sum of $67.
Ordered that the order is affirmed, with costs.
Contrary to the father’s contention, the hearing was in substantial compliance with the directives of Domestic Relations Law § 37 (see, Matter of Adams-Eppes v Fulton, 195 AD2d 455; Matter of Williams v Williams, 133 AD2d 876).
The father’s remaining contentions are without merit. Miller, J. P., Sullivan, Santucei and Lerner, JJ., concur.